Robinson, J.
The plaintiffs aver that from October 5, 1914, to December 1, 1915, the plaintiffs did farm work and labor for and at the request of the defendant, for which he promised to pay $544.67; and that he paid only $228.01; and the balance due is $316.66. In ■September, 1916, the plaintiff recovered a judgment, and the defendant .appeals.
The answer is a counterclaim. It avers that on September 13, 1911, the plaintiff made to the defendant a promissory note to pay $325 on September 13, 1916, with interest, and that to secure the same they gave defendant a mortgage on a certain 80 acres of land in Adams ■county, subject to a prior mortgage for $150. That under the power in the mortgage the defendant declared the note to be due. The reply admits the making of the note and the mortgages, and that the prior mortgage was foreclosed by a sale of the premises. That defendant redeemed and obtained a sheriff’s deed to the land; that the total debt ■against the land did not exceed $600, and that it was worth $2,000.
It also appears that on March 24, 1911, the plaintiffs made to P. D. Norton a mortgage on the same land to secure $22.50, which mortgage was foreclosed for the sum of $67.63 and the sheriff’s certificate assigned to the defendant, and under the assignment defendant obtained a sheriff’s deed to the land.
On the value of the land the plaintiffs both testified that it was worth $20 an acre; and the defendant testified that he contracted to sell the land at $10 an acre.' The court found that the value of the land was from $800 to $1,000, and that the total mortgages against it did not *616exceed $650, and that by the merger of the title the mortgage for $325 was paid. The decision of the district court is manifestly fair and just, and it could not be otherwise. National Invest. Co. v. Nordin, 50 Minn. 336, 52 N. W. 899; McDonald v. Magirl, 97 Iowa, 677, 66 N. W. 904; Crowley v. Harader, 69 Iowa, 83, 28 N. W. 446; Moore v. Olive, 114 Iowa, 650, 87 N. W. 720.
The judgment of the District Court is affirmed.